Citation Nr: 1034792	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  08-11 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for service-connected asbestosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shabnam Keyvan




INTRODUCTION

The Veteran served on active duty from September 1939 to November 
1945.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in March 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  

In May 2009, the Board remanded this matter for further 
evidentiary development.  In particular, the Board requested that 
the Veteran be scheduled for a VA pulmonary examination 
instructing the examiner to provide a measurement of maximum 
exercise capacity in terms of ml/kg/min oxygen consumption.  In 
April 2010, the Board remanded the case again because the medical 
opinion did not include the necessary measurement.  
Unfortunately, the additional medical opinion obtained on remand 
is still inadequate.  Hence, another remand is necessary.  See 
Stegall v. West, 11 Vet. App. 268 (1998) [where the remand orders 
of the Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance].  

The issue of entitlement to a total disability rating based on 
individual unemployability due to a service-connected disability 
has been raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the Board 
does not have jurisdiction over it, and it is referred to the AOJ 
for appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

The law provides that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim and 
requires VA to assist a claimant in obtaining that evidence.  38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
Such assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  

The Veteran contends that he is entitled to a disability 
evaluation in excess of 30 percent for his serviced connected 
asbestosis because the current evaluation does not adequately 
reflect the current severity of his disability.  See July 2007 
Notice of Disagreement and April 2008 substantive appeal.  

In the May 2009 remand, the Board requested that the Veteran be 
scheduled for a VA pulmonary examination to determine the 
severity of his asbestosis.  The Board specifically instructed 
that the examiner provide the measurement of maximum exercise 
capacity (in terms of ml/kg/min oxygen consumption).  A review of 
the VA examinations dated in October 2009 and July 2009 
(including an October 2009 addendum and an October 2009 pulmonary 
function test report) revealed that the evaluations did not 
include the measurement of maximum exercise capacity in terms of 
ml/kg/min oxygen consumption.  This measurement and criteria is 
specifically listed in the rating criteria for the next higher 60 
percent rating available under 38 C.F.R. § 4.97, Diagnostic Code 
6833 (2009).  

The Board therefore remanded this case again in April 2010 for 
another medical examination and opinion, specifically instructing 
the examiner to conduct a Pulmonary Function Test which includes 
a measurement of maximum exercise capacity in terms of ml/kg/min 
oxygen consumption.  

At the April 2010 VA examination, the examiner conducted certain 
pulmonary function tests and noted that the Veteran did not have 
cor pulmonale or any clinical evidence of pulmonary hypertension, 
and he did not require outpatient oxygen therapy.  He further 
wrote that while "cardiopulmonary exercise testing is not 
clinically indicated in this setting . . . [the] test should 
provide some evidence of whether functional limitation is cardiac 
. . . or respiratory in nature."  He remarked that the test was 
scheduled for May 2010.  However, the results from the test were 
not obtained and considered by the RO prior to returning the case 
to the Board.  Consequently, the Board is bound to remand the 
case to obtain these tests results.  See Stegall, supra.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Obtain the May 2010 VA testing results if 
they exist, and associate them with the 
Veteran's claims file.  If the Veteran failed 
to report to said test, then this should be 
properly annotated into the record.  If the 
examination was not conducted, the Veteran 
should be scheduled for another VA pulmonary 
examination, wherein the examiner should 
only conduct the necessary tests which 
provide a measurement of the maximum 
exercise capacity in terms of ml/kg/min 
oxygen capacity or explain why such a 
test is not necessary in the Veteran's 
case.  

2.  Upon completion of the foregoing, 
readjudicate the Veteran's claim of 
entitlement to an increased rating for 
asbestosis, based on a review of the entire 
evidentiary record.  If the benefits sought 
on appeal remain denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case and the 
opportunity to respond thereto.  Thereafter, 
subject to current appellate procedure, the 
case should be returned to the Board for 
further consideration, if in order.  
No action is required of the Veteran until he is notified; 
however, the Veteran is advised that failure to report for any 
scheduled examination may result in the denial of his claims.  
38 C.F.R. § 3.655 (2009).  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

